Citation Nr: 0632419	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-42 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus, type II (DM-II).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected DM-II.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected DM-
II.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to service-connected DM-II.

5.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected DM-II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied the 
veteran's claims seeking entitlement to service connection 
for diabetic retinopathy, hypertension, erectile dysfunction, 
peripheral neuropathy of the upper extremities, peripheral 
neuropathy of the lower extremities, and peripheral vascular 
disease, all to include as secondary to service-connected DM-
II.

While the veteran's appeal had originally included the issue 
of service connection for peripheral neuropathy of the lower 
extremities, the RO granted service connection for this 
condition in a rating decision dated November 2004.  
Therefore, the issue no longer remains in appellate status, 
and no further consideration is required.

The veteran testified at a Travel Board hearing in October 
2005.  A transcript of the hearing has been associated with 
the claims folder.


In the decision below, the Board has only adjudicated the 
matter of service connection for diabetic retinopathy, to 
include as secondary to DM-II.  The remaining issues of 
entitlement to service connection for hypertension, erectile 
dysfunction, peripheral neuropathy of the upper extremities, 
and peripheral vascular disease, all to include consideration 
as being secondary to service-connected DM-II, are addressed 
in the REMAND portion of the decision and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

The competent medical evidence of record does not establish a 
current diagnosis of diabetic retinopathy.

CONCLUSION OF LAW

Diabetic retinopathy was not incurred in active service and 
is not proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of its 
duty to assist and of the evidentiary requirements for 
service connection in a May 2004 letter, prior to the initial 
decision on the claim in July 2004.  While being timely, 
however, the letter was not specific to the disorder of 
diabetic retinopathy.  In his March 2004 claim, the veteran 
requested service connection for DM-II along with "any 
secondary condition," giving peripheral neuropathy and 
impotency as particular examples.  Diabetic retinopathy 
secondary to DM-II was added as one of the veteran's claims 
by the RO following the veteran's submission of private 
medical records and a VA diabetes mellitus examination in 
June 2004.  The May 2004 letter also did not provide the 
evidentiary requirements to establish service connection on a 
secondary basis as detailed in 38 C.F.R. § 3.310 and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc), but only 
addressed direct service connection.  The Board finds, 
though, for the reasons noted below, that the veteran has not 
been prejudiced by these omissions.

In compliance with the first content requirement, the May 
2004 letter did apprise the veteran of the need to submit 
evidence showing a current disability etiologically related 
to his military service.  As the veteran, in his claim, 
requested service connection for "any secondary condition" 
to DM-II, it is reasonable to expect that the veteran was 
aware of the need to show that the alleged secondary 
condition was related to his DM-II.  Even if the veteran 
lacked such actual knowledge, however, as the Board finds 
below that the record does not establish a current diagnosis 
of the diabetic retinopathy, the veteran's claim has no 
reasonable possibility of being substantiated.  The Board 
also notes that the veteran was informed of the requirements 
for secondary service connection in the July 2004 rating 
decision, which was then readjudicated in the November 2004 
Statement of the Case (SOC).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, and he has 
taken advantage of those opportunities.  Viewed in such 
context, the omissions of the May 2004 notice letter did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran has had a "meaningful opportunity to participate 
effectively," and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Id. at 120-21.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit the following: 
medical evidence of a current disability and its etiology; 
and sufficient identifying information regarding other 
records relevant to his claim that he would like the RO to 
obtain.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would obtain relevant 
records from any Federal agency, including medical records 
from the military, from VA hospitals, or from the Social 
Security Administration; that VA would provide him with a 
medical examination; and that VA had already received records 
from Dr. J.H., St. Clair Hospital, Gateway Medical Group, and 
Dr. L.M., and had requested records from Dr. D.D.  The RO 
also informed the veteran that it would help him obtain other 
private records, such as those from state or local 
governments, private doctors and hospitals, or current or 
former employers, if he filled out certain Release of 
Information forms that would authorize the RO to assist him 
in this regard, and the RO provided him with the forms.

Finally, the fourth content requirement has been met.  In the 
May 2004 letter, the RO instructed the veteran to provide 
"any" evidence in his possession that pertained to his 
claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all of the requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  Service medical and personnel records, VA medical 
records, and private treatment records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  The veteran received a VA medical examination in 
June 2004, and he was afforded a hearing before the Board in 
October 2005.  A transcript of his hearing testimony is in 
the file and has been reviewed.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Id.; see Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Where a service-
connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  See Allen, 
7 Vet. App. at 448. Temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence of aggravation unless the underlying condition 
worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for diabetic 
retinopathy either on a direct or secondary basis.  Service 
medical records are negative for the treatment or diagnosis 
of any eye disorder.  On entrance examination in August 1967, 
the veteran's eyes were clinically evaluated as normal with 
20/20 vision, and he did not complain of any eye problems in 
the associated report of medical history.  In September 1967, 
the veteran did report experiencing headaches and blurry 
vision when staring for too long, but no diagnosis of a 
disorder was provided.  On separation examination in March 
1969, the veteran's eyes were again evaluated as normal with 
20/20 vision.

The veteran received a private ophthalmological examination 
from Dr. E.D. in May 2004.  In a letter received June 2004, 
Dr. E.D. reported that no evidence was found of diabetic 
retinopathy.  The veteran's eyes were examined again in June 
2004 as part of a VA diabetes mellitus examination.  The 
examiner noted decreased visual acuity and a need for 
glasses; a left lens implant; pupils equal, round, and 
reactive to light; conjunctivae clear; and extraocular 
movements intact.  Referencing the veteran's May 2004 private 
ophthalmological examination, the VA examiner also concluded 
that there was no evidence of diabetic retinopathy.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  As the 
medical examinations conducted in May and June 2004 found no 
evidence of diabetic retinopathy, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
service connection claim.

In reaching its decision, the Board acknowledges the 
veteran's testimony in October 2005 that his eyesight 
progressively weakens during the day, so that by the end of 
the day, his vision is blurry and not as bright.  As a 
layperson, the veteran is competent to describe symptoms he 
experiences, but he is not qualified to render a medical 
diagnosis or opinion as to causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  Accordingly, the 
Board affords no weight to the veteran's contention that his 
symptoms are indicative of diabetic retinopathy secondary to 
his DM-II.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for diabetic retinopathy, to include as secondary to service-
connected DM-II, is denied.

ORDER

Entitlement to service connection for diabetic retinopathy, 
to include as secondary to service-connected diabetes 
mellitus, type II, is denied.


REMAND

The veteran's claims for service connection for hypertension, 
erectile dysfunction, peripheral neuropathy of the upper 
extremities, and peripheral vascular disease, all to include 
as secondary to service-connected DM-II, require further 
development to ensure compliance with the notice and duty-to-
assist provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159; 3.327 (2006).

Pursuant to its duty to notify, as discussed above, VA must 
inform the claimant of the information and evidence not of 
record that is necessary to substantiate his claim.  
38 C.F.R. § 3.159(b).  The veteran is requesting service 
connection for multiple disorders as secondary to his 
service-connected DM-II.  The May 2004 notice letter sent by 
the RO did not inform the veteran of the evidentiary 
requirements to establish secondary service connection as 
provided in 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  On remand, therefore, the veteran 
must be given new notice that addresses service connection on 
a secondary basis.  In conformity with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
notice should also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded and include an 
explanation as to the type of evidence that is needed to 
establish a disability rating and effective date.

As part of its duty to assist, VA will provide a medical 
examination or obtain a medical opinion when necessary to 
decide a veteran's claim.  38 C.F.R. § 3.159(c)(4).  In this 
case, the veteran received a VA diabetes mellitus examination 
in June 2004 and a VA peripheral nerves examination in August 
2004.  The Board finds that these examinations did not 
adequately address the likelihood of a causal relationship 
between the veteran's alleged disorders and his DM-II.  
Clarifying medical opinions or new examinations are thus 
required on remand.

In regard to the June 2004 examination, the Board first notes 
factual errors in the examiner's account of the veteran's 
medical history.  The examiner reported that the veteran was 
diagnosed with DM-II in July 2002 and hypertension in 2001, 
while private records submitted by the veteran indicate a 
diagnosis of diabetes by Dr. D.D. in November 2001 and 
hypertension in August 2000.  As the VA examiner noted that 
complications from diabetes can begin before an actual 
diagnosis of the disorder, it is important that the dates of 
initial diagnoses are correctly determined.

The June 2004 examination report also did not provide any 
etiological opinions regarding the veteran's hypertension, 
erectile dysfunction, or alleged peripheral vascular disease.  
The examiner described the veteran's blood pressure as being 
"complicated" by his diabetes, possible vascular disease, 
history of heavy smoking, and obesity.  No explicit opinion 
was offered as to the likelihood that the veteran's 
hypertension was proximately due to or a result of his DM-II, 
and it is not clear if by "complicated," the examiner was 
opining that the veteran's high blood pressure has been 
aggravated by his DM-II, which would also allow for service 
connection.  See Allen, 7 Vet. App. at 448.

In regard to the veteran's erectile dysfunction, the June 
2004 VA examiner noted that the disorder began approximately 
seven or eight years prior to his diabetes diagnosis and then 
merely referenced a June 1998 letter from Dr. J.H., which 
related the veteran's dysfunction to peripheral vascular 
disease likely resulting from the veteran's history of heavy 
smoking.  In regard to the veteran's claim for peripheral 
vascular disease, the VA examiner referenced vascular testing 
recently performed at Ohio Valley Hospital, records of which 
are not in the claims folder and that, according to the 
veteran, reported normal circulation.

Both the June 2004 and August 2004 VA examinations addressed 
peripheral neuropathy and both provided positive diagnoses.  
The June 2004 examiner found it as least as likely as not 
that the neuropathy was secondary to DM-II, and the August 
2004 examiner found it to be likely associated with DM-II.  
While each examiner addressed symptomatology involving both 
the upper and lower extremities, they did not identify in 
their concluding diagnoses whether the neuropathy secondary 
to DM-II was found in both areas.  The RO interpreted the 
results as pertaining to the lower extremities when, in its 
November 2004 rating decision, it granted secondary service 
connection solely for peripheral neuropathy of the lower 
extremities.  The veteran, in his October 2005 testimony, 
also described the examinations as focusing mostly on his 
feet.  The Board, however, finds the examiners' diagnoses to 
be too ambiguous to conclude that they only apply to 
peripheral neuropathy of the lower extremities without 
further clarification.

On remand, therefore, the evidence of record must be reviewed 
and a medical opinion obtained that clarifies the nature and 
etiology of the veteran's hypertension, erectile dysfunction, 
and peripheral neuropathy.  Explicit findings must be made as 
to the likelihood that these disorders are proximately due 
to, or aggravated by, the veteran's service-connected DM-II.  
If, as it appears with the veteran's hypertension, multiple 
causes may be affecting or causing the disorder, the examiner 
should attempt to distinguish the extent to which the 
veteran's DM-II is affecting the disorder.  If an etiological 
opinion cannot be made based upon the evidence of record, the 
veteran should be scheduled for a new VA examination 
appropriate to the disorder involved.

As it is not clear from the record whether the veteran 
actually has a diagnosis of peripheral vascular disease, he 
should be scheduled for a VA examination to determine if such 
a diagnosis is appropriate and, if so, the likely etiology of 
the disease.  Steps should also be taken to obtain the Ohio 
Valley Hospital records referenced by the June 2004 examiner 
and the veteran that supposedly indicate normal circulation.

The veteran should be given another opportunity to identify 
any relevant medical treatment, either through private or VA 
facilities, that he received since August 2004, the date of 
the most recent medical evidence of record.  In accordance 
with its duty to assist, VA should take all necessary steps 
to obtain the identified records.  38 C.F.R. § 3.159(c).

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
establishing service connection for his alleged disorders, 
and the Board encourages him to take full advantage of this 
opportunity.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should undertake any 
additional development and/or notification 
deemed necessary for a full and fair 
adjudication of this case as required by 
recent Court decisions and updated agency 
protocol.  In particular, the veteran must 
be sent a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the evidentiary requirements to 
establish secondary service connection as 
provided in 38 C.F.R. § 3.310 and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The notice should also inform the 
veteran of the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice should address the 
division of responsibilities between the 
VA and the veteran for obtaining evidence, 
and it should request that the veteran 
submit "any" evidence in his possession 
that is relevant to his claim.

2.  The veteran should be afforded an 
opportunity to identify any medical 
treatment received relevant to his claims 
since August 2004, the date of the most 
recent medical evidence of record.  
Appropriate action must then be taken to 
obtain the identified records.  Steps 
should also be taken to obtain the Ohio 
Valley Hospital records regarding the 
vascular testing referenced by the June 
2004 VA examiner and the veteran.

3.  After any additional evidence has been 
obtained, the veteran's claims folder and 
a copy of this REMAND should be referred 
to the June 2004 VA examiner or, if that 
examiner is unavailable, to another 
suitably qualified VA examiner, for a 
clarifying opinion as to the nature and 
etiology of the veteran's hypertension and 
erectile dysfunction.  Explicit findings 
must be made as to the likelihood (likely, 
unlikely, at least as likely as not) that 
these disorders are proximately due to, or 
aggravated by, the veteran's service-
connected DM-II.  If multiple conditions 
may be affecting or causing the disorder, 
the examiner should attempt to distinguish 
the extent to which the veteran's DM-II is 
affecting the disorder.  If an etiological 
opinion cannot be made based upon the 
evidence of record, the veteran should be 
scheduled for a new VA examination 
appropriate to the disorder involved.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

4.  The veteran's claims folder and a copy 
of this REMAND should then be referred to 
the August 2004 VA examiner or, if that 
examiner is unavailable, to another 
suitably qualified VA examiner, for a 
clarifying opinion as to the nature and 
etiology of the veteran's peripheral 
neuropathy.  Specifically, the examiner 
must provide an opinion as to whether the 
veteran has peripheral neuropathy of the 
upper extremities and, if so, the 
likelihood (likely, unlikely, at least as 
likely as not) that the disorder is 
proximately due to, or aggravated by, the 
veteran's service-connected DM-II.  If a 
diagnosis or etiological opinion cannot be 
made based upon the evidence of record, 
the veteran should be scheduled for a new 
VA examination.

5.  The veteran should be scheduled for a 
VA examination in regard to his alleged 
peripheral vascular disease.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  Any testing deemed 
appropriate by the examiner should be 
conducted.  A complete rationale should be 
provided for any opinion expressed.
If the veteran's symptomatology is 
indicative of peripheral vascular disease, 
the examiner should include a response to 
the following item:

a.	State a medical opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's peripheral vascular 
disease is the proximate result 
of, or aggravated by, the 
veteran's service connected DM-II. 

6.  The claims folder should be reviewed 
to ensure that the foregoing requested 
development has been completed.  In 
particular, any new examination report(s) 
must be looked at to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
corrective procedures should be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Thereafter, the veteran's claims for 
entitlement to service connection for 
hypertension, erectile dysfunction, 
peripheral neuropathy of the upper 
extremities, and peripheral vascular 
disease, all to include as secondary to 
service-connected DM-II, must be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a Supplemental Statement of 
the Case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


